DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This Office Action is made in response to amendment, filed 5/12/2022. Claims 1, 6, and 7 have been amended.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 5/12/2022. 
With respect to Claim Objections, claims 6 and 7 have been amended to overcome the cited objection, the Examiner withdraws of the claim objections.
With respect to Claim Rejections - 35 USC § 102, the applicant has amended independent claims 1, 6 and 7 to include “obtaining a factor index from header information of an IP packet regarding video distribution service of the network;” and “determining a value of a deterioration pattern based on the factor index;” The Applicant submits that the applied references, either applied independently or in combination, fail to teach or suggest these amended features. In response, the Examiner finds that Kordasiewicz discloses “determining a value of a deterioration pattern based on the factor index”. Paragraph 0075 of Kordasiewicz discloses a monitoring device that inspects all packets and where a state of the media client may be generally estimated for the purpose of QoE estimation. The state information is based on how and when a particular session is started  and how the media is delivered over the network, where a delivery quality score (DQS – a value), or a network quality score (NQS – a value), which may be based on a set of objective factors (factor index) generate a report of key performance indicators (KPIs) for video streaming. Paragraph 0184 discloses lower quality level (a deterioration pattern) delivered by a service that uses adaptive streaming (or that provides multiple quality levels) may be the result of reduced network throughput (determining a deterioration). Accordingly, an impairment penalty (a value of a deterioration pattern) may be imposed when a media session fails to switch to an operating point with a higher quality level. Detection of a failed or missing stream switch may be based on a number of factors (factor index), such as: i) a current operating point that does not represent a best possible quality level; ii) the current (non-best) operating point persists without improvement for a predetermined threshold time period (e.g., 60 seconds). Thus, the Examiner contends that Kordasiewicz discloses “determining a value of a deterioration pattern based on the factor index”. The Examiner agrees that Kordasiewicz does not teach “obtaining a factor index from header information of an IP packet regarding video distribution service of the network”, however the Examiner finds Jana (US 2016/0234078) to teach this amended feature (see rejection below).
With respect to newly added claim 16, the Examiner has objected to this new claim as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Thus, adding dependent claim feature to independent claims 1, 6, and 7 would put the current application into allowable condition.
The Applicant submits amended claims 1, 6, and 7 are allowable over the applied references and the other claims are each dependent on the independent claims, and are allowable for at least the reasons provided. With respect to the applicant arguments of independent claims 1, 6, and 7, and dependent claims 5, 11, and 15 have been fully considered but they are moot in view of the new grounds of rejection (see rejections below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-7, 11, and 15 are rejected under 35 U.S.C § 103(a) as being unpatentable over Kordasiewicz et al., Pat No US 2012/0117225 (hereafter Kordasiewicz) in view of Jana et al., Pub No US 2016/0234078 (hereafter Jana).

Regarding Claim 1, Kordasiewicz discloses a watching behavior estimation device [para.0066: Discloses statistics on streamed and watched duration of video may be used to analyze viewing behavior.] comprising:
an input unit [FIG.2 and para.0075: Discloses a monitoring unit (element 106 – an input unit) inspecting all packets on network interfaces from media clients (element 104).] configured to receive one or more values for one or more parameters indicating a playback state of a video distributed via a network as input [para.0075: Discloses once a media session is detected, the state of the media client (element 104) may be estimated for the purpose of QoE estimation. The state information and intermediate signals may also be analyzed. Information includes the number, frequency and duration of re-buffering events, buffer fullness measures (receive values for parameters such as average, minimum and maximum values over various intervals), and durations of video downloaded/streamed and played/watched; and FIG.5 and para.0083: Discloses a state machine (element 145) the playback state of a video distributed via a network as input includes expected waiting state (element 0160), an unexpected waiting state (element 0162), an, a done state (element 164 – stop), a watching state (element 0166), and a paused state (element 0168).]; and
one or more processors configured to execute instructions [para.0139: Discloses a viewing behavior analyzer (element 290) comprise a single shared processing device or a plurality of processing devices to execute instructions.] to perform:
determining a value of a deterioration pattern based on the factor index [para.0075: Discloses a monitoring device that inspects all packets and the state of the media client may be generally estimated for the purpose of QoE estimation. The state information based on how and when a particular session is started  and how the media is delivered over the network, where a delivery quality score (DQS – a value), or a network quality score (NQS – a value), which may be based on a set of objective factors (factor index) generate a report of key performance indicators (KPIs) for video streaming; and para.0184: Discloses lower quality level delivered by a service that uses adaptive streaming (or that provides multiple quality levels) may be the result of reduced network throughput (determining a deterioration). Accordingly, an impairment penalty (a value of a deterioration pattern) may be imposed when a media session fails to switch to an operating point with a higher quality level. Detection of a failed or missing stream switch may be based on a number of factors (factor index), such as: i) a current operating point that does not represent a best possible quality level; ii) the current (non-best) operating point persists without improvement for a predetermined threshold time period (e.g., 60 seconds).];
in response to the value of the deterioration pattern indicating that the one or more parameters include a resolution of the video, a bit rate of the video, a frame rate of the video, and a duration for a video quality [para.0062: Discloses input content (parameters) may represent a different quality level (value of the deterioration pattern), based on the bit rate, frame rate, pixel resolution, encoding quality and the like; and para.0075: Discloses performance indicators may also include a duration of the stream switch event.]:
computing a video quality based on the resolution of the video, the bit rate of the video, and the frame rate of the video [para.0061: Discloses dynamically adapt (computing) the delivered video quality by switching between streams of varying quality levels to maintain continuous playback while trying to maximize quality under changing network conditions. The varying quality levels may be based on audio or video operating point characteristics, such as, for example, bit rates, video resolution, video frame rate.],
determining, based on the video quality, values of a set of coefficients [FIG.18 and para.0215: Discloses the computation of an impairment measure, such as DQS_B generated by quality change detection module (element 530) includes an impairment value caused by a prior stream switch event at time t, which can be modeled as DQS impairment (t) = DQS impairment (ti) + S * (ΔQ (ti))* (t-ti;). The ΔQ (ti) (a value of coefficient) term represents the change in objective quality level for the stream switch event at time ti, and may be based on an objective measure of subjective quality, e.g. a PQS or other quality score. The slope S (another value of coefficient) may be defined as S * (ΔQ (ti)) = S * (ΔQ (ti)) 2/Tdelay, where Tdelay is a time constant for the quality level change being noticed. The slope is defined as a function of ΔQ (ti) to reflect that greater quality level changes are perceived faster.], and
computing an estimated value of an indicator regarding a behavior of a viewer of the video by applying a first logistic function based on the determined values of the set of coefficients to the duration for the video quality [para.0066: Discloses statistics on streamed and watched duration of video may be used to analyze viewing behavior; and para.0075: Discloses the state of the media client (element 104) is estimated for the purpose of QoE estimation. The state information computes an estimate of a delivery quality score (DQS – an estimated value of an indicator), which may be mapped to a set of levels that are subjectively determined, or a network quality score (NQS – an estimated value of an indicator), which may be based on a set of objective factors. The state information and intermediate signals may also be analyzed and reported directly to generate a report of key performance indicators (KPI s) for video streaming on the network. Examples of statistics that may be reported include the number, frequency and duration of re-buffering events, buffer fullness measures (such as average, minimum and maximum values over various intervals), and durations of video downloaded/streamed and played/watched (behavior of a viewer). Key performance indicators may also include a number of stream switch events, a location in the media stream, a duration of the stream switch event, and a change in operating point (bit rates, video resolution, video frame rate) for the stream switch event; and para.0194: Discloses the mapping of a quality level Qi or Qi+1 to a particular PQS level can be performed in any suitable manner so that each level corresponds to a perceptible increase or decrease in quality; and para.0215: Discloses the computation based on the set of coefficients applying a first logistic function (EQ12) is DQS impairment (t) = DQS impairment (ti) + S * (ΔQ (ti))* (t-ti;).];
in response to the value of the deterioration pattern indicating that the one or more parameters include a playback waiting time of the video, computing the estimated value of the indicator by applying a second logistic function to the playback waiting time of the video [para.0087: Discloses in response to buffering still in progress, and the viewer has waited for the entire buffering delay (e.g., waited more than X seconds - a playback waiting time), the state machine (element145) may reduce the signal DQS (representative of the reduction in viewer satisfaction level) over time while in the state (element 162 – an unexpected waiting state); and para.0112-0113: Discloses calculating an objective measure of how the network delivered content to a media client and/or if the network was able to maintain real-time delivery throughout the session. The signal NQS (a network quality score – an indicator) may be calculated (an estimate) as the percentage of play duration divided by the play duration and stalled duration. Play duration may be the amount of time a hypothetical client was playing at the desired frame rate. Stalled duration may be the amount of time a hypothetical client was waiting for frames when the client should have been playing, this includes unexpected excess waiting during initial buffering; and para.0124: Discloses a session quality analyzer (element 250) that generates session quality data based on the playback duration and the stall duration; and FIG.17 and para.0146: Discloses generating  session optimization data (applying to the playback waiting time of the video) based on the session quality data, the buffer fullness indicator and the player state data; and in reference to a second logistic function - para. 0075: Discloses the state information computes an estimate of a delivery quality score (DQS – an indicator), which may be mapped to a set of levels that are subjectively determined, or a network quality score (NQS – another indicator); and FIG.18 and para.0215: Discloses utilizing a logistic function (EQ12) based the playback state information (parameters). A first logistic function may be based on watching state (element 166) information, a second logistic function may be based on unexpected waiting state (element 0162) information, and a third logistic function may be based on a done state (element 164 – stop).]; and
in response to the value of the deterioration pattern indicating that the one or more parameters include a playback stop time, computing the estimated value of the indicator by applying a third logistic function to the playback stop time [para.0079: Discloses in a media session, in response to a stop event state (a playback stop time) information, DQS may be computed (estimated value) and updated; and para.0083: Discloses at each of the updates, the state machine (element 145) may or may not change states depending upon the current state and the information received (applying to the playback stop time). The state machine (element 145) may also update a satisfaction value (or level) in the signal DQS at each update; and para.0096: Discloses if the media program reaches an end, or the viewer intentionally stops the playback, the video buffer model 142 may inform the state machine (element 145) in the signal PLAYER_BUFFER_EVENTS (e.g., the STOP event). The state machine (element 145) may view the STOP event as the assertion of a condition (e.g., END). When the condition END is asserted, the state machine (element 145) may transition from any of the states to the state (element 164 - stop state). While in the state (element 164), the state machine (element 145) may hold the DQS value unchanged; and FIG.18 and para.0215: Discloses utilizing a logistic function (EQ12) based the playback state information (parameters). A first logistic function may be based on watching state (element 166) information, a second logistic function may be based on unexpected waiting state (element 0162) information, and a third logistic function may be based on a done state (element 164 – stop).].
Kordasiewicz does not explicitly discloses obtaining a factor index from header information of an IP packet regarding video distribution service of the network; However, in analogous art, Jana discloses providers inserting network conditions data (factor index) into packet headers [para.0036] and quality information is embedded in the TCP headers [0124]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Kordasiewicz with the teachings of obtaining a factor index from header information of an IP packet regarding video distribution service of the network, as taught by Jana in order to yield predictable result that improve on average quality while maintaining overall better number of stalls and switching statistics (Jana: para.0019).

Regarding Claim 5, the combined teachings of Kordasiewicz and Jana discloses the watching behavior estimation device according to claim 1, and Kordasiewicz further discloses wherein the indicator is a watching abandonment rate or a watching retention rate [para.0066: Discloses the statistics on streamed and watched duration (a watching retention rate) of video may be used to analyze viewing behavior; and para.0107: Discloses generating a DQS score on a mean opinion score (MOS) scale. The equation includes a vector which is a list of times for which the video stops and starts (a watching abandonment rate and a watching retention rate), where odd indexes indicate a re-buffering event start and even indexes indicate re-buffering event end.].

Regarding Claim 6, Kordasiewicz discloses a watching behavior estimation method causing a computer to execute [para.0139: Discloses a viewing behavior analyzer (element 290) comprise a single shared processing device or a plurality of processing devices to execute instructions.], the watching behavior estimation method comprising:
	receiving one or more values for one or more parameters indicating a playback state of a video distributed via a network [para.0075: Discloses once a media session is detected, the state of the media client (element 104) may be estimated for the purpose of QoE estimation. The state information and intermediate signals may also be analyzed. Information includes the number, frequency and duration of re-buffering events, buffer fullness measures (receive values for parameters such as average, minimum and maximum values over various intervals), and durations of video downloaded/streamed and played/watched; and FIG.5 and para.0083: Discloses a state machine (element 145) the playback state of a video distributed via a network as input includes expected waiting state (element 0160), an unexpected waiting state (element 0162), an, a done state (element 164 – stop), a watching state (element 0166), and a paused state (element 0168).];
determining a value of a deterioration pattern based on the factor index [para.0075: Discloses a monitoring device that inspects all packets and the state of the media client may be generally estimated for the purpose of QoE estimation. The state information based on how and when a particular session is started  and how the media is delivered over the network, where a delivery quality score (DQS – a value), or a network quality score (NQS – a value), which may be based on a set of objective factors (factor index) generate a report of key performance indicators (KPIs) for video streaming; and para.0184: Discloses lower quality level delivered by a service that uses adaptive streaming (or that provides multiple quality levels) may be the result of reduced network throughput (determining a deterioration). Accordingly, an impairment penalty (a value of a deterioration pattern) may be imposed when a media session fails to switch to an operating point with a higher quality level. Detection of a failed or missing stream switch may be based on a number of factors (factor index), such as: i) a current operating point that does not represent a best possible quality level; ii) the current (non-best) operating point persists without improvement for a predetermined threshold time period (e.g., 60 seconds).];
in response to the value of quality deterioration pattern indicating that the one or more parameters include a resolution of the video, a bit rate of the video, a frame rate of the video, and a duration for a video quality [para.0062: Discloses input content (parameters) may represent a different quality level, based on the bit rate, frame rate, pixel resolution, encoding quality and the like; and para.0075: Discloses performance indicators may also include a duration of the stream switch event.]:
computing a video quality based on the resolution of the video, the bit rate of the video, and the frame rate of the video [para.0061: Discloses dynamically adapt (computing) the delivered video quality by switching between streams of varying quality levels to maintain continuous playback while trying to maximize quality under changing network conditions. The varying quality levels may be based on audio or video operating point characteristics, such as, for example, bit rates, video resolution, video frame rate.], 
determining, based on the video quality, values of a set of coefficients [FIG.18 and para.0215: Discloses the computation of an impairment measure, such as DQS_B generated by quality change detection module (element 530) includes an impairment value caused by a prior stream switch event at time t, which can be modeled as DQS impairment (t) = DQS impairment (ti) + S * (ΔQ (ti))* (t-ti;). The ΔQ (ti) (a value of coefficient) term represents the change in objective quality level for the stream switch event at time ti, and may be based on an objective measure of subjective quality, e.g. a PQS or other quality score. The slope S (another value of coefficient) may be defined as S * (ΔQ (ti)) = S * (ΔQ (ti)) 2/Tdelay, where Tdelay is a time constant for the quality level change being noticed. The slope is defined as a function of ΔQ (ti) to reflect that greater quality level changes are perceived faster.], and 
computing an estimated value of an indicator regarding a behavior of a viewer of the video by applying a first logistic function based on the determined values of the set of coefficients to the duration for the video quality [para.0066: Discloses statistics on streamed and watched duration of video may be used to analyze viewing behavior; and para.0075: Discloses the state of the media client (element 104) is estimated for the purpose of QoE estimation. The state information computes an estimate of a delivery quality score (DQS – an estimated value of an indicator), which may be mapped to a set of levels that are subjectively determined, or a network quality score (NQS – an estimated value of an indicator), which may be based on a set of objective factors. The state information and intermediate signals may also be analyzed and reported directly to generate a report of key performance indicators (KPI s) for video streaming on the network. Examples of statistics that may be reported include the number, frequency and duration of re-buffering events, buffer fullness measures (such as average, minimum and maximum values over various intervals), and durations of video downloaded/streamed and played/watched (behavior of a viewer). Key performance indicators may also include a number of stream switch events, a location in the media stream, a duration of the stream switch event, and a change in operating point (bit rates, video resolution, video frame rate) for the stream switch event; and para.0194: Discloses the mapping of a quality level Qi or Qi+1 to a particular PQS level can be performed in any suitable manner so that each level corresponds to a perceptible increase or decrease in quality; and para.0215: Discloses the computation based on the set of coefficients applying a first logistic function (EQ12) is DQS impairment (t) = DQS impairment (ti) + S * (ΔQ (ti))* (t-ti;).];
	in response to the value of the deterioration pattern indicating that the one or more parameters include a playback waiting time of the video, computing the estimated value of the indicator by applying a second logistic function to the playback waiting time [para.0087: Discloses in response to buffering still in progress, and the viewer has waited for the entire buffering delay (e.g., waited more than X seconds - a playback waiting time), the state machine (element145) may reduce the signal DQS (representative of the reduction in viewer satisfaction level) over time while in the state (element 162 – an unexpected waiting state); and para.0112-0113: Discloses calculating an objective measure of how the network delivered content to a media client and/or if the network was able to maintain real-time delivery throughout the session. The signal NQS (a network quality score – an indicator) may be calculated (an estimate) as the percentage of play duration divided by the play duration and stalled duration. Play duration may be the amount of time a hypothetical client was playing at the desired frame rate. Stalled duration may be the amount of time a hypothetical client was waiting for frames when the client should have been playing, this includes unexpected excess waiting during initial buffering; and para.0124: Discloses a session quality analyzer (element 250) that generates session quality data based on the playback duration and the stall duration; and FIG.17 and para.0146: Discloses generating  session optimization data (applying to the playback waiting time of the video) based on the session quality data, the buffer fullness indicator and the player state data; and in reference to a second logistic function - para. 0075: Discloses the state information computes an estimate of a delivery quality score (DQS – an indicator), which may be mapped to a set of levels that are subjectively determined, or a network quality score (NQS – another indicator); and FIG.18 and para.0215: Discloses utilizing a logistic function (EQ12) based the playback state information (parameters). A first logistic function may be based on watching state (element 166) information, a second logistic function may be based on unexpected waiting state (element 0162) information, and a third logistic function may be based on a done state (element 164 – stop).]; and
in response to the value of the deterioration pattern indicating that the one or more parameters include a playback stop time, computing the estimated value of the indicator by applying a third logistic function to the playback stop time [para.0079: Discloses in a media session, in response to a stop event state (a playback stop time) information, DQS may be computed (estimated value) and updated; and para.0083: Discloses at each of the updates, the state machine (element 145) may or may not change states depending upon the current state and the information received (applying to the playback stop time). The state machine (element 145) may also update a satisfaction value (or level) in the signal DQS at each update; and para.0096: Discloses if the media program reaches an end, or the viewer intentionally stops the playback, the video buffer model 142 may inform the state machine (element 145) in the signal PLAYER_BUFFER_EVENTS (e.g., the STOP event). The state machine (element 145) may view the STOP event as the assertion of a condition (e.g., END). When the condition END is asserted, the state machine (element 145) may transition from any of the states to the state (element 164 - stop state). While in the state (element 164), the state machine (element 145) may hold the DQS value unchanged; and FIG.18 and para.0215: Discloses utilizing a logistic function (EQ12) based the playback state information (parameters). A first logistic function may be based on watching state (element 166) information, a second logistic function may be based on unexpected waiting state (element 0162) information, and a third logistic function may be based on a done state (element 164 – stop).].
Kordasiewicz does not explicitly discloses obtaining a factor index from header information of an IP packet regarding video distribution service of the network; However, in analogous art, Jana discloses providers inserting network conditions data (factor index) into packet headers [para.0036] and quality information is embedded in the TCP headers [0124]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Kordasiewicz with the teachings of obtaining a factor index from header information of an IP packet regarding video distribution service of the network, as taught by Jana in order to yield predictable result that improve on average quality while maintaining overall better number of stalls and switching statistics (Jana: para.0019).

Regarding Claim 7, Kordasiewicz discloses a non-transitory computer readable medium storing instructions that when executed by a computer cause the computer to perform a watching behavior estimation method [para.0139: Discloses a viewing behavior analyzer (element 290) comprise a single shared processing device or a plurality of processing devices to execute instructions that are stored in a memory.] comprising:
	receiving one or more values for one or more parameters indicating a playback state of a video distributed via a network [para.0075: Discloses once a media session is detected, the state of the media client (element 104) may be estimated for the purpose of QoE estimation. The state information and intermediate signals may also be analyzed. Information includes the number, frequency and duration of re-buffering events, buffer fullness measures (receive values for parameters such as average, minimum and maximum values over various intervals), and durations of video downloaded/streamed and played/watched; and FIG.5 and para.0083: Discloses a state machine (element 145) the playback state of a video distributed via a network as input includes expected waiting state (element 0160), an unexpected waiting state (element 0162), an, a done state (element 164 – stop), a watching state (element 0166), and a paused state (element 0168).];
determining a value of a deterioration pattern based on the factor index [para.0075: Discloses a monitoring device that inspects all packets and the state of the media client may be generally estimated for the purpose of QoE estimation. The state information based on how and when a particular session is started  and how the media is delivered over the network, where a delivery quality score (DQS – a value), or a network quality score (NQS – a value), which may be based on a set of objective factors (factor index) generate a report of key performance indicators (KPIs) for video streaming; and para.0184: Discloses lower quality level delivered by a service that uses adaptive streaming (or that provides multiple quality levels) may be the result of reduced network throughput (determining a deterioration). Accordingly, an impairment penalty (a value of a deterioration pattern) may be imposed when a media session fails to switch to an operating point with a higher quality level. Detection of a failed or missing stream switch may be based on a number of factors (factor index), such as: i) a current operating point that does not represent a best possible quality level; ii) the current (non-best) operating point persists without improvement for a predetermined threshold time period (e.g., 60 seconds).];
in response to the value of the deterioration pattern indicating that the one or more parameters include a resolution of the video, a bit rate of the video, a frame rate of the video, and a duration for a video quality [para.0062: Discloses input content (parameters) may represent a different quality level, based on the bit rate, frame rate, pixel resolution, encoding quality and the like; and para.0075: Discloses performance indicators may also include a duration of the stream switch event.]:
computing a video quality based on the resolution of the video, the bit rate of the video, and the frame rate of the video [para.0061: Discloses dynamically adapt (computing) the delivered video quality by switching between streams of varying quality levels to maintain continuous playback while trying to maximize quality under changing network conditions. The varying quality levels may be based on audio or video operating point characteristics, such as, for example, bit rates, video resolution, video frame rate.], 
determining, based on the video quality, values of a set of coefficients [FIG.18 and para.0215: Discloses the computation of an impairment measure, such as DQS_B generated by quality change detection module (element 530) includes an impairment value caused by a prior stream switch event at time t, which can be modeled as DQS impairment (t) = DQS impairment (ti) + S * (ΔQ (ti))* (t-ti;). The ΔQ (ti) (a value of coefficient) term represents the change in objective quality level for the stream switch event at time ti, and may be based on an objective measure of subjective quality, e.g. a PQS or other quality score. The slope S (another value of coefficient) may be defined as S * (ΔQ (ti)) = S * (ΔQ (ti)) 2/Tdelay, where Tdelay is a time constant for the quality level change being noticed. The slope is defined as a function of ΔQ (ti) to reflect that greater quality level changes are perceived faster.], and 
computing an estimated value of an indicator regarding a behavior of a viewer of the video by applying a first logistic function based on the determined values of the set of coefficients to the duration for the video quality [para.0066: Discloses statistics on streamed and watched duration of video may be used to analyze viewing behavior; and para.0075: Discloses the state of the media client (element 104) is estimated for the purpose of QoE estimation. The state information computes an estimate of a delivery quality score (DQS – an estimated value of an indicator), which may be mapped to a set of levels that are subjectively determined, or a network quality score (NQS – an estimated value of an indicator), which may be based on a set of objective factors. The state information and intermediate signals may also be analyzed and reported directly to generate a report of key performance indicators (KPI s) for video streaming on the network. Examples of statistics that may be reported include the number, frequency and duration of re-buffering events, buffer fullness measures (such as average, minimum and maximum values over various intervals), and durations of video downloaded/streamed and played/watched (behavior of a viewer). Key performance indicators may also include a number of stream switch events, a location in the media stream, a duration of the stream switch event, and a change in operating point (bit rates, video resolution, video frame rate) for the stream switch event; and para.0194: Discloses the mapping of a quality level Qi or Qi+1 to a particular PQS level can be performed in any suitable manner so that each level corresponds to a perceptible increase or decrease in quality; and para.0215: Discloses the computation based on the set of coefficients applying a first logistic function (EQ12) is DQS impairment (t) = DQS impairment (ti) + S * (ΔQ (ti))* (t-ti;).];
	in response to the value of the deterioration pattern indicating that the one or more parameters include a playback waiting time of the video, computing the estimated value of the indicator by applying a second logistic function to the playback waiting time [para.0087: Discloses in response to buffering still in progress, and the viewer has waited for the entire buffering delay (e.g., waited more than X seconds - a playback waiting time), the state machine (element145) may reduce the signal DQS (representative of the reduction in viewer satisfaction level) over time while in the state (element 162 – an unexpected waiting state); and para.0112-0113: Discloses calculating an objective measure of how the network delivered content to a media client and/or if the network was able to maintain real-time delivery throughout the session. The signal NQS (a network quality score – an indicator) may be calculated (an estimate) as the percentage of play duration divided by the play duration and stalled duration. Play duration may be the amount of time a hypothetical client was playing at the desired frame rate. Stalled duration may be the amount of time a hypothetical client was waiting for frames when the client should have been playing, this includes unexpected excess waiting during initial buffering; and para.0124: Discloses a session quality analyzer (element 250) that generates session quality data based on the playback duration and the stall duration; and FIG.17 and para.0146: Discloses generating  session optimization data (applying to the playback waiting time of the video) based on the session quality data, the buffer fullness indicator and the player state data; and in reference to a second logistic function - para. 0075: Discloses the state information computes an estimate of a delivery quality score (DQS – an indicator), which may be mapped to a set of levels that are subjectively determined, or a network quality score (NQS – another indicator); and FIG.18 and para.0215: Discloses utilizing a logistic function (EQ12) based the playback state information (parameters). A first logistic function may be based on watching state (element 166) information, a second logistic function may be based on unexpected waiting state (element 0162) information, and a third logistic function may be based on a done state (element 164 – stop).]; and
in response to the value of the deterioration pattern indicating that the one or more parameters include a playback stop time, computing the estimated value of the indicator by applying a third logistic function to the playback stop time [para.0079: Discloses in a media session, in response to a stop event state (a playback stop time) information, DQS may be computed (estimated value) and updated; and para.0083: Discloses at each of the updates, the state machine (element 145) may or may not change states depending upon the current state and the information received (applying to the playback stop time). The state machine (element 145) may also update a satisfaction value (or level) in the signal DQS at each update; and para.0096: Discloses if the media program reaches an end, or the viewer intentionally stops the playback, the video buffer model 142 may inform the state machine (element 145) in the signal PLAYER_BUFFER_EVENTS (e.g., the STOP event). The state machine (element 145) may view the STOP event as the assertion of a condition (e.g., END). When the condition END is asserted, the state machine (element 145) may transition from any of the states to the state (element 164 - stop state). While in the state (element 164), the state machine (element 145) may hold the DQS value unchanged; and FIG.18 and para.0215: Discloses utilizing a logistic function (EQ12) based the playback state information (parameters). A first logistic function may be based on watching state (element 166) information, a second logistic function may be based on unexpected waiting state (element 0162) information, and a third logistic function may be based on a done state (element 164 – stop).].
Kordasiewicz does not explicitly discloses obtaining a factor index from header information of an IP packet regarding video distribution service of the network; However, in analogous art, Jana discloses providers inserting network conditions data (factor index) into packet headers [para.0036] and quality information is embedded in the TCP headers [0124]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Kordasiewicz with the teachings of obtaining a factor index from header information of an IP packet regarding video distribution service of the network, as taught by Jana in order to yield predictable result that improve on average quality while maintaining overall better number of stalls and switching statistics (Jana: para.0019).

Regarding Claim 11, the combined teachings of Kordasiewicz and Jana discloses the watching behavior estimation method according to claim 6, and Kordasiewicz further discloses wherein the indicator is a watching abandonment rate or a watching retention rate [para.0107: Discloses generating a DQS score on a mean opinion score (MOS) scale. The equation includes a vector which is a list of times for which the video stops and starts (a watching abandonment rate and a watching retention rate), where odd indexes indicate a re-buffering event start and even indexes indicate re-buffering event end.].

Regarding Claim 15, the combined teachings of Kordasiewicz and Jana discloses the non-transitory computer readable medium according to claim 7, and Kordasiewicz further discloses wherein the indicator is a watching abandonment rate or a watching retention rate [para.0107: Discloses generating a DQS score on a mean opinion score (MOS) scale. The equation includes a vector which is a list of times for which the video stops and starts (a watching abandonment rate and a watching retention rate), where odd indexes indicate a re-buffering event start and even indexes indicate re-buffering event end.].

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The combination of Kordasiewicz and Jana do not teach that the first logistic function for computing the watching abandonment rate is: R 1 =qx(a11(q)+(a21 (q)-a11(q))/(1+(t1/a31(q))a41(q))), where R1 is the computed watching abandonment rate, q is the determined video quality, t1 is the duration for the video quality, and a11(q), a21(q), a31(q), and a41(q) are the set of coefficients determined based on the video quality q. Examiner conducted a further search of the prior art, but could not find any references that would teach the claimed limitations, alone or in combination with the cited prior art.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KAWANO et al., (US 2017/0359582 A1) - Discloses a video quality estimation apparatus used for an encoded video, to estimate a video quality value being a value quantifying a video quality being quality of the video felt by a user when viewing and listening to the video [para.0006]. Paragraph 0037 and 0038 discloses a logistic formula (Formula 2) and coefficients. The coefficients are determined by the method of least squares or the like so as to be optimized in a sense that the difference becomes minimum between the video quality value and the estimated video quality value VQ obtained by the subjective evaluation experiments [0043].
Zhang et al., (US 2010/0211966 A1) - Discloses expected emotion value information generation section 300 generates expected emotion value information indicating an emotion expected to occur in a viewer when viewing video content from video content editing contents [0045].

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426